Citation Nr: 1442287	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-16 044	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including a strain and degenerative disc disease.

2.  Entitlement to service connection for a right shoulder disorder, including a supraspinatus tear and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran provided testimony in support of his claims at the RO in San Antonio before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in August 2012, remanded the claims for further development.  Unfortunately, even more development is required, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets the further delay that will result from again remanding, rather than deciding, these claims, but has no discretion since there has not been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon the Board a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  The VA examination opinions obtained following and as a result of the prior remand are inadequate since they only address rotator cuff tendonitis and lumbar disc herniation, not also the other diagnoses that have been made.


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Return the Veteran's claims file to the physician that evaluated the Veteran for the December 2012 VA compensation examination for supplemental opinions.  If that examiner is unavailable, provide another physician the file for this additional review who has the necessary qualifications to comment.

a) The designee must provide the following opinions:

* What is the likelihood (unlikely, as likely as not, or very likely) that the Veteran's right shoulder supraspinatus tear and osteoarthritis noted in the report of a September 2011 MRI are related to his military service - especially to his and two other servicemen's assertions regarding a potentially relevant injury in 2003?

* What is the likelihood (unlikely, as likely as not, or very likely) that the Veteran's lumbar degenerative disc disease and low back strain that additionally have been diagnosed are related to his military service - especially to his and two other servicemen's assertions regarding a potentially relevant injury in 2003?

b) In rendering these opinions, the designee must also consider the favorable opinions offered by Dr. A.C in July 2012 and the Veteran's reported history of continuing symptoms since service.

c) It therefore is essential that the designee discuss the underlying medical rationale for the opinions, if necessary citing to specific evidence in the file supporting the conclusions.

2.  Ensure the resultant opinions and rationale is responsive to the Board's directive.  If any deficiency is found, return the file to the commenting examiner for corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



